IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL A. TRIMUAR,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5825

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 6, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Michael Jones, Judge.

Michael A. Trimuar, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, BILBREY, and JAY, JJ., CONCUR.